Citation Nr: 0110632	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  00-07 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right left knee 
disorder. 

3.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from February 1943 to November 
1945.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the benefits sought on 
appeal.


REMAND

A preliminary review of the record discloses that the veteran 
has not been afforded a VA examination in connection with his 
current claims for service connection for back and knee 
disorders.  In support of his claims for service connection 
the veteran submitted medical evidence that appears to 
suggest that his service connected pes planus caused or 
contributes to disorders of the back and knees.  The Board is 
of the opinion that based on the current record that a VA 
examination is necessary to decided the veteran's claims.  

The Board further observes that the veteran submitted several 
private medical records in support of his claim, suggesting 
that the veteran had been undergoing treatment for his back 
and knee disorders.  The veteran also completed a VA Form 21-
4142, authorizing the RO to obtain private medical records 
relevant to his claim.  There is no evidence in the claims 
file that the RO attempted to obtain any treatment records on 
the veteran's behalf.  As such, the Board finds that the 
veteran's treatment records are relevant to the veteran's 
claim for service connection, and should be associated with 
the claims file.

Also, the Board notes that while the veteran's appeal was 
pending, there was a significant change in the law pertaining 
to veteran's benefits.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This law 
also eliminated the concept of a well-grounded claim.  The RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000 and it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747) (1992)). 

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers 
who provided him with treatment for his 
low back disorder and for his knee 
disorders.  After obtaining any necessary 
authorization, the RO should obtain and 
associate those records with the claims 
file.

3.  The veteran should be afforded an 
examination to ascertain the nature, 
severity, and etiology of any back and 
knee disorders.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, and 
based on this review and the findings of 
the examination, offer an opinion as to 
whether the veteran's back and knee 
disorders are in any way related to any 
symptomatology present in service or his 
current service connected pes planus.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file, or, in the 
alternative, the claims file, must be 
made available to the examiner for review 
in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


